UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  RIDUAN BIN ISOMUDDIN HAMBALI,

         Petitioner,
                v.                                              Civil Action No. 10-0407 (JDB)
 BARACK OBAMA, et al.,

         Respondents.


                                             ORDER

        Upon consideration of [48] Respondents’ Consent Motion for Partial Two-Week

Extension of Time to Deposit Small Number of Classified Documents with the Classified

Information Security Officer ("CISO") Pursuant to [47] the Court’s Order of September 28, 2012,

it is hereby

        ORDERED that Respondents’ motion is GRANTED. Respondents shall deposit with

the CISO the outstanding classified documents that are potentially exculpatory, pursuant to

Section I.D.1 of the Case Management Order and [47] the Court’s Order of September 28, 2012,

by not later than October 12, 2012. It is further

        ORDERED that on that date, the government shall file a notice certifying either that it

has disclosed the exculpatory evidence or that it does not possess any exculpatory evidence.

        SO ORDERED.

                                                        /s/ John D. Bates
                                                        JOHN D. BATES
                                                    United States District Judge


Dated: September 28, 2012